DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3, is objected to because of the following informalities:  In claim 3, line 2, recites “during”, Examiner believes it is a typographic error and “during” should be removed from claim language.  Appropriate correction is required.
Claim 10, is objected to because of the following informalities:  In claim 10, line 2, recites “during”, Examiner believes it is a typographic error and “during” should be removed from claim language.  Appropriate correction is required.
Claim 17, is objected to because of the following informalities:  In claim 17, line 2, recites “during”, Examiner believes it is a typographic error and “during” should be removed from claim language.  Appropriate correction is required.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20, is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son (US PGPUB 2018/0032867 A1).

As per claim 1, Son discloses a system (Son, Fig. 1:100, Figs. 6-13 and Fig. 21) comprising: 
a memory (Son, Fig. 21:2130) storing a first dataset and a second dataset (Son, paragraphs 77, discloses two different images and paragraphs 117 and 141); and 
a processor (Son, Fig. 21:2120) coupled to the memory (Son, Fig. 21:2130:2120), wherein the processor is configured (Son, paragraph 142) to: 
execute a plurality of iterations of a given layer of a neural network to process the first dataset (Son, paragraphs 77 and 79, discloses process of FIG. 6 may be an iterative process of continuing to search for a lightweight range for the regularized trained parameters until, as discussed above with respect to FIGS. 5A-5B, a difference between candidate regularization variables a (for example, for a truncation point) and/or b (for example, for a cutoff point) for each of the layers of a neural network is minimized and such aforementioned example criteria are met), wherein each iteration of the plurality of iterations uses a different set of operating parameter values (Son, paragraphs 79-81, and 83, discloses variable parameters); 
capture performance data during each iteration of the plurality of iterations (Son, paragraphs 75, 79-80, and 82-84, discloses the lightening apparatus may set the regularization variable and obtain a performance index according to the set regularization variable based on the performance function, for each iteration); 
determine which iteration of the plurality of iterations results in an improved performance compared to other iterations of the plurality of iterations based on the captured performance data (Son, paragraphs 82 and 83, discloses When the regularized recognition rate becomes less than the target recognition rate in response to the iterative regularization process being iteratively performed, the iterative regularization process may be terminated and the regularized parameters according to the then current candidate variables are output as the optimally regularized parameters in operation 640); 
select a set of operating parameter values from the iteration with the improved performance (Son, paragraphs 63, 83, 84 and 117, discloses the regularized parameters according to the then current candidate variables are output as the optimally regularized parameters in operation 640); and 
execute the given layer of the neural network with the selected operating parameter values to process the second dataset (Son, paragraphs 63 and 116, discloses The lightened parameters stored in the storage 1130 may then be used in a recognition process to perform recognition similar to the neural network defined by the trained parameters but through a neural network that has a different configuration, i.e., in a neural network that is specially configured according to the lightened parameters. The lightening apparatus 1120 may further provide the lightened parameters to such a recognition apparatus, or when the lightening apparatus is the recognition apparatus the lightening apparatus 1120 may further perform recognition by capturing or obtaining an image, for example, and applying that image to the specialized neural network configured according to the lightened parameters).

As per claim 2, Son further discloses the system as recited in claim 1, wherein the operating parameters comprise one or more of an image size, a number of channels, a batch size, and a number of output feature maps (Son, paragraphs 68 and 71, discloses size of data).

As per claim 3, Son further discloses the system as recited in claim 1, wherein the performance data comprises one or more of execution time, power consumption, during, memory usage, memory bandwidth usage, and/or register usage (Son, paragraphs 63 and 64, discloses reduced memory usage).

As per claim 4, Son further discloses the system as recited in claim 1, wherein the iteration of the plurality of iterations with a lowest execution time has the improved performance (Son, Fig. 7A, shows performance threshold to select iteration and also please see paragraphs 83-85).

As per claim 5, Son further discloses the system as recited in claim 1, wherein the processor is further configured to: execute a plurality of iterations of a plurality of layers of the neural network to process the first dataset (Son, paragraphs 79 and 81), wherein each iteration of the plurality of iterations varies one or more operating parameters (Son, paragraph 81, discloses in operation 610, parameters regularized in previous iterations are differently regularized and updated); 
for each layer of the plurality of layers: capture performance data during each iteration of the plurality of iterations (Son, paragraphs 83-85); 
determine which iteration of the plurality of iterations results in an improved performance compared to other iterations of the plurality of iterations based on the captured performance data (Son, paragraphs 82 and 83, discloses When the regularized recognition rate becomes less than the target recognition rate in response to the iterative regularization process being iteratively performed, the iterative regularization process may be terminated and the regularized parameters according to the then current candidate variables are output as the optimally regularized parameters in operation 640); 
select a set of operating parameter values from the iteration which resulted in the improved performance (Son, paragraphs 63, 83, 84 and 117, discloses the regularized parameters according to the then current candidate variables are output as the optimally regularized parameters in operation 640); and 
execute the layer of the neural network with the selected set of operating parameter values to process the second dataset (Son, paragraphs 63 and 116, discloses The lightened parameters stored in the storage 1130 may then be used in a recognition process to perform recognition similar to the neural network defined by the trained parameters but through a neural network that has a different configuration, i.e., in a neural network that is specially configured according to the lightened parameters. The lightening apparatus 1120 may further provide the lightened parameters to such a recognition apparatus, or when the lightening apparatus is the recognition apparatus the lightening apparatus 1120 may further perform recognition by capturing or obtaining an image, for example, and applying that image to the specialized neural network configured according to the lightened parameters).

As per claim 6, Son further discloses the system as recited in claim 1, wherein the processor is further configured to execute the given layer of the neural network with the selected set of operating parameter values to process a plurality of other datasets (Son, paragraphs 63, 77 and 116, discloses The lightened parameters stored in the storage 1130 may then be used in a recognition process to perform recognition similar to the neural network defined by the trained parameters but through a neural network that has a different configuration, i.e., in a neural network that is specially configured according to the lightened parameters. The lightening apparatus 1120 may further provide the lightened parameters to such a recognition apparatus, or when the lightening apparatus is the recognition apparatus the lightening apparatus 1120 may further perform recognition by capturing or obtaining an image, for example, and applying that image to the specialized neural network configured according to the lightened parameters).

As per claim 7, Son further discloses the system as recited in claim 1, wherein the first and second datasets are images (Son, paragraph 77, discloses data pair may be two different images).

As per claim 8, please see the analysis of claim 1.

As per claim 9, Son further discloses the method as recited in claim 8, wherein the set of operating parameter values specify one or more of an input dataset group fetch size and an output channel group size (Son, paragraphs 24 and 111, discloses two channels).

As per claim 10, please see the analysis of claim 3.

As per claim 11, please see the analysis of claim 4.

As per claim 12, Son further discloses the method as recited in claim 8, further comprising: 
executing a plurality of iterations of a plurality of layers of the neural network to process the first dataset (Son, paragraphs 79 and 81), wherein each iteration of the plurality of iterations uses a different set of operating parameter values (Son, paragraph 81, discloses in operation 610, parameters regularized in previous iterations are differently regularized and updated); and 
for each layer of the plurality of layers: capturing performance data during each iteration of the plurality of iterations (Son, paragraphs 83-85); 
determining which iteration of the plurality of iterations results in an improved performance compared to other iterations of the plurality of iterations based on the captured performance data (Son, paragraphs 82 and 83, discloses When the regularized recognition rate becomes less than the target recognition rate in response to the iterative regularization process being iteratively performed, the iterative regularization process may be terminated and the regularized parameters according to the then current candidate variables are output as the optimally regularized parameters in operation 640); 
selecting a set of operating parameter values from the iteration which resulted in the improved performance (Son, paragraphs 63, 83, 84 and 117, discloses the regularized parameters according to the then current candidate variables are output as the optimally regularized parameters in operation 640); and 
executing the layer of the neural network with the selected set of operating parameter values to process the second dataset (Son, paragraphs 63 and 116, discloses The lightened parameters stored in the storage 1130 may then be used in a recognition process to perform recognition similar to the neural network defined by the trained parameters but through a neural network that has a different configuration, i.e., in a neural network that is specially configured according to the lightened parameters. The lightening apparatus 1120 may further provide the lightened parameters to such a recognition apparatus, or when the lightening apparatus is the recognition apparatus the lightening apparatus 1120 may further perform recognition by capturing or obtaining an image, for example, and applying that image to the specialized neural network configured according to the lightened parameters).

As per claim 13, please see the analysis of claim 6.

As per claim 14, please see the analysis of claim 7.

As per claim 15, Son discloses an apparatus (Son, Fig. 1:100, Figs. 6-13 and Fig. 21) comprising: 
a memory (Son, Fig. 21:2130) storing a first dataset and a second dataset (Son, paragraphs 77, discloses two different images and paragraphs 117 and 141); and 
a plurality of compute units (Son, Fig. 21:2120:2110) coupled to the memory (Son, Fig. 21:2120:2110:2130), wherein the plurality of compute units (Son, paragraph 142) are configured to: For rest of claim limitations please see the analysis of claim 1.

As per claim 16, please see the analysis of claim 2.

As per claim 17, please see the analysis of claim 3.

As per claim 18, please see the analysis of claim 4.

As per claim 19, Son further discloses the apparatus as recited in claim 15, wherein the plurality of compute units are further configured to: 
execute a plurality of iterations of a plurality of layers of the neural network to process the first dataset (Son, paragraphs 79 and 81), wherein each iteration of the plurality of iterations varies one or more operating parameters (Son, paragraph 81, discloses in operation 610, parameters regularized in previous iterations are differently regularized and updated); 
for each layer of the plurality of layers: capture performance data during each iteration of the plurality of iterations (Son, paragraphs 83-85); 
determine which iteration of the plurality of iterations results in an improved performance compared to other iterations of the plurality of iterations based on the captured performance data (Son, paragraphs 82 and 83, discloses When the regularized recognition rate becomes less than the target recognition rate in response to the iterative regularization process being iteratively performed, the iterative regularization process may be terminated and the regularized parameters according to the then current candidate variables are output as the optimally regularized parameters in operation 640); 
select a set of operating parameter values from the iteration which resulted in the improved performance (Son, paragraphs 63, 83, 84 and 117, discloses the regularized parameters according to the then current candidate variables are output as the optimally regularized parameters in operation 640); and 
execute the layer of the neural network with the selected set of operating parameter values to process the second dataset (Son, paragraphs 63 and 116, discloses The lightened parameters stored in the storage 1130 may then be used in a recognition process to perform recognition similar to the neural network defined by the trained parameters but through a neural network that has a different configuration, i.e., in a neural network that is specially configured according to the lightened parameters. The lightening apparatus 1120 may further provide the lightened parameters to such a recognition apparatus, or when the lightening apparatus is the recognition apparatus the lightening apparatus 1120 may further perform recognition by capturing or obtaining an image, for example, and applying that image to the specialized neural network configured according to the lightened parameters).

As per claim 20, please see the analysis of claim 7.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SYED Z HAIDER whose telephone number is (571)270-5169. The examiner can normally be reached MONDAY-FRIDAY 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SAM K Ahn can be reached on 571-272-3044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SYED HAIDER/Primary Examiner, Art Unit 2633